DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Reasons for Allowance
Claims 1, 2, 9, 10, 12–18, 20–22, 28, 29, 31–37, 40, and 43–45 are allowed. The following is Examiner’s statement of reasons for allowance:
Independent claims 1 and 20 were previously rejected under 35 U.S.C. § 103 as being unpatentable over a first combination of references (Karbachsch1 in view of Tkacik,2 Yamaguchi,3 and Chu4) and a second combination of references (Bates5 in view of Karbachsch, Tkacik, and Aussawasathien6). However, the Specification7 suggests that the composite membranes of independent claims 1 and 20 provided unexpected results. For instance, Figure 8 of the instant application suggests that providing a nanofiber mat on a coarse non-woven provided unexpectedly high throughput. (See also Spec. ¶ 138.) Likewise, Table 1 of the Specification (id. at ¶ 149) shows that combining a nanofiber retentive layer with a prefilter layer yielded unexpectedly higher mean flow bubble points (relative to using the prefilter by itself).
According to MPEP § 716.02(a)(II), 
Evidence of unobvious or unexpected advantageous properties, such as superiority in a property the claimed compound shares with the prior art, can rebut prima facie obviousness. “Evidence that a compound is unexpectedly superior in one of a spectrum of common properties … can prima facie case of obviousness.” No set number of examples of superiority is required. In re Chupp, 816 F.2d 643, 646, 2 USPQ2d 1437, 1439 (Fed. Cir. 1987) (Evidence showing that the claimed herbicidal compound was more effective than the closest prior art compound in controlling quackgrass and yellow nutsedge weeds in corn and soybean crops was sufficient to overcome the rejection under 35 U.S.C. 103, even though the specification indicated the claimed compound was an average performer on crops other than corn and soybean.). See also Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (unexpected superior therapeutic activity of claimed compound against anaerobic bacteria was sufficient to rebut prima facie obviousness even though there was no evidence that the compound was effective against all bacteria).
As it applies, collectively, to the claimed materials, pore sizes, and fiber diameters for the prefilter and nanofiber layer, each of the references used to reject the independent claims appears to be silent with regards to the unexpected properties disclosed in the Specification. For at least these reasons, the evidence provided in the Specification appears to be sufficient to overcome the prima facie cases of obviousness made over the first and second combinations of references supra. Likewise, references (or rationale) to modify the above combination of references so as to yield these unexpected properties could not be found within the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        



/KRISHNAN S MENON/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 US 4,983,288 A, issued January 8, 1991 (“Karbachsch”).
        2 US 2006/0060519 A1, published March 23, 2006 (“Tkacik”).
        3 JP 2006341233 A, published December 21, 2006 (“Yamaguchi”).
        4 US 2008/0149561 A1, published June 26, 2008 (“Chu”).
        5 US 2007/0075015 A1, published April 5, 2007 (“Bates”).
        6 Aussawasathien et al., Separation of micron to sub-micron particles from water: Electrospun nylon-6 nanofibrous membranes as pre-filters, 315 J. Membrane Sci. 11, 11–19 (2008).
        7 Specification filed March 30, 2012 (“Spec.”).